DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2012/0088096) in view of Yamamoto et al. (JP 2003-253462A).
 
Regarding claims 1-20, Takeda teaches a non-oriented electromagnetic steel sheet that is coated with an insulating coating formed from a solution (Paragraphs 25-32). The coatings of Takeda are used instead of chromium containing coatings (Paragraphs 11-12). The coating solution can be include a metal phosphate and a silica or silicate filler (Paragraph 51) that can be plate-like polycrystals (Paragraph 78). The metal phosphate can be a salt of phosphoric acid and either aluminum or magnesium (Paragraphs 51-53). The content of the silica filler may be from 1 to 40 parts by mass relative to 100 parts by mass of the metal phosphate (Paragraph 82). The filler has an average particle diameter in the range of 2 to 15 microns and an average specific surface area of 1 to 40 m2/g.
Takeda does not explicitly state that the filler is in the form of secondary particles that are formed from aggregating primary particles that have an aspect ratio of 50 to 1000. 
Yamamoto (Paragraph 69) teaches scale-like silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets. The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like silica that have an aspect ratio of preferably 30 or more. This range would include all values greater than 30 and thus, would fully encompass the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the silica particles of Takeda in the manner of Yamamoto, in order to have silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets.
Takeda in view of Yamamoto do not explicitly disclose in the secondary particles, the primary particles randomly overlap with each other to form a space in the secondary particles. However, given that secondary particles are formed by overlapping a plurality of primary particles, it is inherent or obvious that there will be necessarily inherently at least some random overlap of secondary particles and primary particles with each other to form a space in the secondary particles.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that thus, it is evident from the above disclosures in Takeda and the present Specification that Takeda aims to achieve a “conventional” heat resistance of up to 750°C, while the present invention aims to achieve an enhanced heat resistance beyond the conventional annealing temperature. In this regard, the present invention differs from Takeda. The present invention comprises the claimed insulating coating, which is different from that of Takeda, and as a result achieves superior heat resistance.
As noted above in the office action, Takeda in view of Yamamoto discloses an electrical sheet identical to that presently claimed. Therefore, it is inherent or obvious that the electrical sheet of Takeda in view of Yamamoto achieves an enhanced heat resistance beyond the conventional annealing temperature, absent evidence to the contrary.

Applicants argue that Takeda does not teach or suggest the claimed novel features of combining primary particles as claimed, having the claimed aspect ratio, with secondary particles as claimed, having the claimed average particle diameter and specific surface area. Thus, a person of ordinary skill in the art would not have arrived at the present invention on the basis of Takeda. Yamamoto fails to cure the deficiencies of Takeda.
As set forth above, Takeda teaches that the filler has an average particle diameter in the range of 2 to 15 microns and an average specific surface area of 1 to 40 m2/g. Yamamoto (Paragraph 69) teaches scale-like silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets. The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like silica that have an aspect ratio of preferably 30 or more. This range would include all values greater than 30 and thus, would fully encompass the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the silica particles of Takeda in the manner of Yamamoto, in order to have secondary silica particles that have average particle diameter and average specific surface area that overlaps the values claimed and that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets.


Applicants argue that in the outstanding Office Action, the Examiner takes the position that "The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like Silica that have an aspect ratio of preferably 30 or more. This range would include all values greater than 30 and thus, would fully encompass the claimed 
However, Yamamoto (Paragraph 69) teaches scale-like silica particles that greatly improve the corrosion resistance of a non-chromium surface treatment agent for steel sheets. The silica particles (Paragraphs 39-40) are formed by overlapping a plurality of flake primary particles of scale-like silica that have an aspect ratio of preferably 30 or more. That is, primary particles have aspect ratio of 30 or more. 

Applicants argue that the Examiner’s attention is respectfully directed to samples No.2 and No.13 in Table 2 of the Specification, which comprise the same aluminum phosphate, but whose inorganic compounds are different from each other. As shown in Table 3 of the present Specification, Example No. 2 is an inventive example, while Example No. 13 is a comparative example. Example No. 13 (comparative) has an aspect ratio outside of the claimed range, and accordingly has inferior properties as compared to the inventive examples.
While applicants state that Example 13 has an aspect ratio outside of the claimed range, the aspect ratio of 160 of Example 13 falls within that presently claimed (Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787